Citation Nr: 0812398	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-38 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
and/or sensory neuropathy of the upper extremities, secondary 
to a cold weather injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Los Angeles, California which denied 
entitlement to the benefits sought.


FINDINGS OF FACT

1.  A cold weather injury was not manifested during service, 
and the veteran is not currently shown to have a cold weather 
injury, or residuals of a cold weather injury.  

2.  Carpal tunnel syndrome and/or sensory neuropathy of the 
upper extremities was not manifested during service, and any 
currently diagnosed carpal tunnel syndrome and/or sensory 
neuropathy of the upper extremities is not shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

Carpal tunnel syndrome and/or sensory neuropathy of the upper 
extremities was not incurred in or aggravated by active 
service, and is not proximately due to, or the result of, a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in June 2003.  While this notice does not 
provide any information concerning the disability evaluation 
or the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that he contracted frostbite 
during active service, and that he currently suffers from 
carpal tunnel syndrome and/or sensory neuropathy of the upper 
extremities as a result.  

A review of the veteran's military service records does not 
indicate that the veteran ever complained of, or was treated 
for, a cold weather injury including frostbite, or numbness 
or pain in the upper extremities during active service.  
Based upon a review of the veteran's service records there is 
no medical evidence that the veteran sustained a cold weather 
injury during active duty.  

Post-service, the first documentation of upper extremity pain 
occurred in January 2002 when the veteran was treated at the 
Long Beach VA hospital.  At that time the veteran complained 
of numbness and tingling and occasional pain in both hands 
and right and left first to third digits, of approximately 
three months duration.  The veteran reported that he had 
started a new job approximately three months prior that 
involved a lot of repetitive wrist motion.  The veteran also 
reported a history of being exposed to severe cold and 
resultant bilateral frostbite, although the date of the 
alleged exposure relative to the examination was not noted.  
A nerve conduction study was performed and said to be 
abnormal and suggestive of sensory peripheral neuropathy.  
The examiner stated that the sensory peripheral neuropathy 
could be secondary to a previous history of frostbite, and 
offered an impression of carpal tunnel syndrome.  

The veteran returned to the Long Beach VA hospital in 
November 2003.  Medical records from that date indicate a 
diagnosis of bilateral carpal tunnel syndrome with sensory 
neuropathy.  Office notes indicate that the veteran continued 
to have problems with his hands because of carpal tunnel 
syndrome and was pursuing a workers compensation claim.  
Later office notes indicate that the veteran settled his 
compensation claim for the sum of $7,000.  

A VA examination was conducted in March 2007.  The veteran 
reported numbness in his hands at night, partially alleviated 
by wrist braces.  The veteran stated that he was exposed to 
cold while on field trips in sub zero temperatures in 1969-
1971.  The veteran advised that he was not bothered with 
numbness of the fingers when he began working at an auto 
plant in 2001.  Work at the auto plant involved using 
repetitive motion of his hands, and the veteran started to 
feel numbness every night.  The veteran stated that during 
service he experienced numbness in his fingers and was on 
sick calls several times, but the veteran could not recall 
exactly when and did not recall any particular treatment for 
that condition.  

The March 2007 VA examiner requested additional nerve 
conduction studies, which were again said to be abnormal, 
suggestive of generalized sensory polyneuropathy, and 
evidence of bilateral sensory and motor median neuropathy 
with sensory slowing across the carpal tunnel segment.  The 
examiner stated that the veteran had evidence of sensory 
generalized neuropathy, probably on the basis of diabetes, 
but also had evidence of old carpal tunnel syndrome.  The 
examiner went on to offer the opinion that whether exposure 
to cold contributed to development of neuropathy was "hard 
to say" as the veteran was not bothered by numbness between 
1970-2001.  The examiner concluded that cold exposure's 
contribution to numbness was probably less than 50 percent.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet.  App. 498 (1995).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

Based upon a review of the above, it is clear that the 
veteran has a current disability in the form of carpal tunnel 
syndrome and/or sensory neuropathy of the upper extremities.  
The question remaining before the Board is whether the 
evidence is sufficient to show that the veteran's current 
disability was proximately caused by a service-connected 
disability.  

A thorough review of the veteran's medical records does not 
indicate a service-connected disability in the form of a 
cold-related injury during or after service.  The Board has 
considered the veteran's own assertions regarding contraction 
of frostbite.  Although the veteran is competent to testify 
as to his in-service experiences, such as exposure to cold, 
and his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  The evidence does not 
reflect that the veteran possesses medical knowledge which 
would render their opinion as to etiology and a medical 
diagnosis competent.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Thus, any lay personal opinion that the disability 
at issue began in service or that it is otherwise related to 
service is not a sufficient basis for awarding service 
connection.

Additionally, a review of the record in this cause does not 
indicate medical evidence of a nexus or a relationship 
between the veteran's carpal tunnel syndrome and/or sensory 
neuropathy of the upper extremities and the asserted exposure 
to cold while in service.  A VA physician stated in July 2003 
that the veteran's sensory peripheral neuropathy "could be" 
secondary to a history of frostbite.  However, this opinion 
was based upon a history of frostbite offered by the veteran 
that is not supported by the medical record.  Moreover, this 
opinion only indicates the possibility of a relationship, not 
that such relationship is as likely as not.  

The Board notes that a medical opinion based upon a 
subjective history provided by the veteran need not be 
accepted by the Board.  See Boggs v. West, 11 Vet. App. 334 
(1998) (VA medical opinion was not probative where it was 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence); Swann v. Brown, 5 
Vet. App. 229 (1993) (Board not bound to accept opinions of 
two doctors who made diagnoses of post-traumatic stress 
disorder almost 20 years following appellant's separation 
from service and who necessarily relied on history as related 
by appellant because their "diagnoses can be no better than 
the facts alleged by appellant"); see also Black v. Brown, 5 
Vet. App. 177 (1993) (medical evidence was inadequate where 
medical opinions were general conclusions based on history 
furnished by appellant and on unsupported clinical evidence).  

Based upon the above, the Board finds the opinion offered by 
the VA physician in July 2003 to be based upon a history 
supplied by the veteran and not supported by the record.  As 
such, the Board finds the physician's opinion not probative 
in this matter.  

The Board notes that the March 2007 VA examiner stated that 
the veteran's sensory peripheral neuropathy was "probably" 
related to the veteran's diabetes.  Medical records indicate 
that the veteran's symptoms appeared after he became employed 
in an auto factory performing repetitive work.  These facts 
weigh against a finding of evidence of a nexus between the 
veteran's carpal tunnel syndrome and/or sensory neuropathy of 
the upper extremities and an alleged cold weather injury in 
service.  

The March 2007 examiner also stated that the question of 
whether cold-exposure contributed to the veteran's neuropathy 
was "hard to say."  As such, the examiner appears unable to 
provide an opinion that the veteran's alleged neuropathy was 
as likely than not proximately caused by the veteran's 
alleged cold injury.  Absent evidence of such a nexus, a 
finding of service connection is not warranted.  The examiner 
also noted that the veteran was not bothered by numbness for 
thirty-one years between 1970 and 2001.  Based upon the 
above, the Board concludes that the evidence in this matter 
does not support a finding of service connection for carpal 
tunnel syndrome and/or sensory neuropathy of the upper 
extremities secondary to a cold weather injury.  




ORDER

Service connection for carpal tunnel syndrome and/or sensory 
neuropathy of the upper extremities secondary to a cold 
weather injury is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


